Citation Nr: 0933710	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-09 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUE

1. Entitlement to service connection for the cause of the 
Veteran's death.  
2. Entitlement to Dependents' Educational Assistance benefits 
pursuant to 38 U.S.C.A. Chapter 35.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1970.  The Veteran died in December 2005.  The 
Appellant is the Veteran's surviving spouse.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2006 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In June 2009, the Appellant appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

The Veteran and the Appellant were married in May 2005, and 
the Veteran died in December 2005.  The RO has not determined 
whether the Appellant is qualified for VA benefits under 38 
C.F.R. § 3.54 if the cause of the Veteran's death or entitled 
Dependents' Educational Assistance is established.  As the 
Appellant may be eligible for other VA benefits, the Board 
will address the merits of the claims.  


FINDINGS OF FACT

1. Carcinoid tumor of the small bowel was not affirmatively 
shown to have been present during service; carcinoid tumor of 
the small bowel, was first manifested after service beyond 
the one-year presumptive period for cancer as a chronic 
disease; and carcinoid tumor of the small bowel is unrelated 
to an injury, disease, or event during service, including 
exposure to Agent Orange.

2. As the Veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death, 
and as the Veteran's death was not due to a service-connected 
disability, the criteria for eligibility for Dependents' 
Educational Assistance have not been met.

CONCLUSIONS OF LAW

1. Carcinoid tumor of the small bowel was not incurred in or 
aggravated by service; carcinoid tumor of the small bowel may 
not be presumed based on the one-year presumption for a 
chronic disease; and service connection may not be presumed 
based on exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 
1112, 1116, (West 2002 & Supp. 2009); 38 C.F.R. §§ 1.17, 
3.303, 3.307, 3.309 (2008).

2. The criteria for eligibility for Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35 have not been met. 38 
U.S.C.A. §§ 1310, 3500, 3501, 3510, 3512,) (West 2002); 38 
C.F.R. §§ 3.312, 3.807, 21.3020, 21.3021 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006).

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
veteran's death, the VCAA notice must include (1) a statement 
of the conditions, if any, for which a veteran was 
service-connected at the time of his death, (2) an 
explanation of the evidence and information required to 
substantiate the claim based on a previously service-
connected condition, and (3) an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in May 2006.  The Appellant was notified of the evidence 
needed to substantiate the claim of service connection for 
cause of death, namely, evidence that the fatal condition 
began during service or a service-connected disability caused 
or contributed to the cause of the Veteran's death.  The 
Appellant was also notified that if the Veteran was rated 
totally disabled due to service-connected disability for at 
least 10 years before his death she would be entitled to 
dependency and indemnity compensation.

The Appellant was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies and that she could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with her authorization VA would obtain any non-Federal 
records on her behalf.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication 
VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (notice of the elements of the claim, except for the 
effective date of claim and the degree of disability 
assignable); and of Hupp v. Nicholson, 21 Vet. App. 342 
(2007) (an explanation of the evidence and information 
required to substantiate the claim based on a service-
connected condition and for a condition not yet service-
connected, except for a statement of the conditions for which 
the veteran was service-connected at the time of his death). 

The VCAA notice omitted the provisions for the effective date 
of a claim, the degree of disability assignable, and the 
criteria for Dependent's Educational Assistance.  As the 
claim of service connection for the cause of the Veteran's 
death is denied, no effective date, disability rating, or 
Dependents' Educational Assistance can be awarded as a matter 
of law, therefore there is no possibility that the Appellant 
has been prejudiced by the omission. 

Also, the VCAA notice did not identify the conditions for 
which the Veteran was service-connected at the time of his 
death.  This defect is Type One error (failure to notify the 
claimant of what evidence is needed to substantiate the 
claim).  And a Type One error has the natural effect of 
harming a claimant.  Mayfield v. Nicholson, 19 Vet. App. 103, 
121 (2005).



A VCAA notice error is harmless unless the error affects the 
essential fairness of the adjudication.  The Board's finding 
that a VCAA notice error was not prejudicial is reviewed de 
novo by the United States Court of Appeals for Veterans 
Claims (Veterans Court).  Medrano v. Nicholson, 21 Vet. App. 
165, 171 (2007).  The determination of whether a notice error 
is harmless is done by the Veterans Court on a case-specific 
application of judgment upon review of the record.  Shinseki 
at 129 S. Ct. 1708.

In the rating decision in July 2006 and in the statement of 
the case in March 2007, the RO identified the conditions for 
which the Veteran was service connected and stated that the 
service-connected disabilities did not contributed to the 
cause of the Veteran's death.  Thereafter the Appellant had 
the opportunity to submit additional argument and evidence.  
And she subsequently appeared at hearing before the Board. 

Having received copies of the rating decision and of the 
statement of the case, a reasonable person could be expected 
to understand from the documents the disabilities for which 
the Veteran was service-connected and the type of evidence 
needed to substantiate the claim based a service-connected 
disability, not related to the primary cause of death, 
namely, that a service-connected disability contributed to 
the cause of the Veteran's death. 

Because the RO provided the Appellant with reasonable notice 
of the conditions for which the Veteran was service-connected 
at the time of his death, and the Appellant had a post-
adjudicatory opportunity to submit additional argument and 
evidence during the remainder of the administrative appellate 
proceeding, the limited VCAA notice error was harmless as the 
error did not affect the essential fairness of the 
adjudication.



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records, and private medical records.

In a disability compensation claim, the Secretary of Veterans 
Affairs must obtain a VA medical opinion when there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2008).

As for element 1, there is competent evidence that the 
Veteran died of small bowel cancer.  As for element 2, the 
Veteran served in Vietnam and it is presumed that he was 
exposed to Agent Orange.  As for element 3, there is no 
evidence that cancer of the small bowel may be associated 
with service by continuity of symptomatology or by medical 
evidence, suggesting a nexus that is too equivocal or lacking 
in specificity to support a decision on the merits.  As 
element 3 is not satisfied, VA is not required to obtain a 
medical opinion.

As the Appellant has not identified any additional evidence 
pertinent to her claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the Appellant in developing the 
facts pertinent to the claims is required to comply with the 
duty to assist.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310.

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.

Where a veteran who served for ninety days or more develops 
cancer, a chronic disease, to a degree of 10 percent or more 
within one year from separation from service, service 
connection may be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  



Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

The Veteran served in Vietnam, where in January 1970, he was 
injured by an exploding booby trap.  

During the Veteran's lifetime, his service-connected 
disabilities were: posttraumatic stress disorder, rated 30 
percent; tinnitus, rated 10 percent; bilateral hearing loss, 
rated zero percent; residuals of fragment wounds of the legs 
and groin, rated zero percent; and a left thumb disability, 
rated zero percent.  The combined rating was 40 percent. 

The Veteran and Appellant were married in May 2005.  

According to the death certificate, the Veteran died in 
December 2005.  The cause of death as carcinoid of the small 
bowel.  Hepatorenal syndrome was listed as a significant 
condition contributing to death.  An autopsy was not done. 



Private medical records show that in August 1990 the Veteran 
was hospitalized with severe abdominal pain that had 
developed about 10 days earlier, which had resolved, but the 
pain had recurred.  X-rays showed no evidence of a bowel 
obstruction. The diagnosis was abdominal pain of unknown 
etiology.   In October 1990, diagnostic testing was negative. 

Private medical records show that in December 1990 the 
Veteran was hospitalized with complaints of abdominal 
cramping of four hours duration.  History included a similar 
episode and a negative workup in October 1990 was negative.  
On admission, X-rays revealed a small bowel obstruction.  
Surgery revealed a small bowel tumor, which was diagnosed as 
a small bowel obstruction due to a carcinoid tumor with 
metastasis to the mesenteric lymph nodes.  

In August 1991, the Veteran underwent an Agent Orange 
Registry examination at VA.  In a letter sent that same 
month, VA advised the Veteran there was no current evidence 
that carcinoid tumors were related to exposure to Agent 
Orange. 

In March 2003, J.P., PhD, of Northern Arizona Hematology and 
Oncology Associates, stated that the Veteran had an extremely 
rare form of cancer and although the true etiology of the 
cancer was unknown, the Veteran was exposed to Agent Orange 
in Vietnam and if any information regarding the relationship 
to Agent Orange and carcinoma was developed, the information 
would be provided.

Starting in late 2005, the Veteran began to experience more 
severe symptoms such as jaundice.  By October 2005, his 
physicians discovered the Veteran had developed a pancreatic 
mass.  In November 2005, a liver mass was found.  The 
diagnosis was carcinoid tumors metastatic to the liver and 
probably pancreas. 



In December 2005, D.L., MD, of Northern Arizona Hematology 
and Oncology Associates expressed the opinion that the 
Veteran developed an unusual cancer and the cancer resulted 
from Agent Orange exposure because there were no known 
oncogenes that were known to be causative factors in the 
pathogenesis of carcinoid tumors.

In December 2005, the Veteran died.  Dr. D.L. signed the 
death certificate.

Analysis

Direct Service Connection 

On the basis of the service treatment records, carcinoid 
tumor of the small bowel was not affirmatively shown to have 
had onset during service and direct service connection under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not 
established.

And as there is no competent evidence either contemporaneous 
with or after service that carcinoid tumor of the small bowel 
was noted during service, that is, observed during service, 
the principles of service connection pertaining to chronicity 
and continuity of symptomatology under 38 C.F.R. § 3.303(b) 
do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997).

After service, the record shows that carcinoid tumor of the 
small bowel was first diagnosed in December 1990 with a 
history of abdominal pain, dating to July or August 1990, in 
any event, well beyond the one year presumptive period 
following service in 1970 for carcinoid tumor of the small 
bowel as a chronic disease under 38 U.S.C.A. § 1112 and 38 
C.F.R. §§ 3.307, 3.309.



Excluding exposure to Agent Orange, which is addressed 
separately, there is no competent evidence that carcinoid 
tumor of the small bowel, first diagnosed after service, is 
otherwise related to an injury, disease, or event of service 
origin under 38 C.F.R. § 3.304(d).  

And there is no competent medical evidence that any service-
connected disability, either posttraumatic stress disorder, 
tinnitus, bilateral hearing loss, residuals of fragment 
wounds of the legs and groin, or a left thumb disability, 
singularly or in combination, contributed to the cause of the 
Veteran's death.  

Exposure to Agent Orange  

As for exposure to Agent Orange, a veteran who, during 
service, served in the Republic of Vietnam during the Vietnam 
era, beginning in January 1962 and ending in May 1975, shall 
be presumed to have been exposed during such service to 
herbicide agents, including a herbicide commonly referred to 
as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.

If a veteran was exposed to Agent Orange the following 
diseases will be presumed to have been incurred in service if 
manifest to a compensable degree within specified periods, 
even if there is no record of such disease during service: 
chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. §§3.307(a)(6), 3.309(e).



A carcinoid tumor of the small bowel is not on the list of 
diseases subject to presumptive service connection due to 
exposure to Agent Orange.  And the Secretary of VA has 
determined that a presumption of service connection based on 
exposure to Agent Orange used in the Republic of Vietnam 
during the Vietnam era is not warranted for any condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  Notice, 72 
Fed. Reg. 32,395 (2007).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

As the Veteran served in Vietnam, he is presumed to have been 
exposed to Agent Orange. And as carcinoid tumor of the small 
bowel is not on the list of diseases for which the 
presumption of service connection due to exposure to Agent 
Orange applies, the remaining question is whether carcinoid 
tumor of the small bowel is actually caused by exposure to 
Agent Orange under Combee.

The evidence favorable to the claim of direct causation is 
the medical opinion of private physician, Dr. D.L., who 
believed that the Veteran developed carcinoid tumor of the 
small bowel due to his exposure to Agent Orange.  The 
evidence against the claim is the Secretary's position that 
there is no positive association exists between exposure to 
Agent Orange and a carcinoid tumor of the small bowel. 38 
U.S.C.A. § 1116 and 38 C.F.R. § 1.17.



Under 38 U.S.C.A. § 1116(b)(3), an association between the 
occurrence of a disease in humans and exposure to a herbicide 
agent shall be considered positive if the credible evidence 
for the association is equal to or outweighs the credible 
evidence against such an association.

Under 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17, the 
Secretary of VA is required by law to issue a presumption of 
service connection when sound medical and scientific evidence 
shows a positive association between a disease and exposure 
to Agent Orange so that the Veteran would have to produce 
medical or scientific evidence of equal or greater weight 
than that relied upon by the National Academy of Sciences and 
the Secretary in finding that no positive association exists 
between exposure to Agent Orange and an unlisted disease, 
such as carcinoid tumor of the small bowel.  The Secretary 
has specifically determined there is not positive association 
between Agent Orange exposure and gastrointestinal cancer 
which would include cancers of the small bowel.  Notice, 72 
Fed. Reg. 32,395, 32, 406 (2007).

The private physician's conclusion that carcinoid tumor of 
the small bowel was related to Agent Orange without any 
medical or scientific support or rationale other than the 
fact that she could not find any other causative factors for 
the carcinoid tumor does not equal or is greater than the 
body of evidence relied upon by the National Academy of 
Sciences and the Secretary in finding that no positive 
association exists between exposure to Agent Orange and 
gastrointestinal cancers. For this reason, the private 
physician's statement is not persuasive evidence that the 
Veteran's carcinoid tumor of the small bowel was actually 
caused by exposure to Agent Orange under Combee. 



As for the notations by health-care professionals that the 
Veteran was exposed to Agent Orange, history recorded by a 
medical professional, which is unenhanced by any additional 
comment does not constitute competent medical evidence in 
case of direct causation, that is, that exposure to Agent 
Orange actually caused small bowel cancer.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995). 

As for the statement of J.P., the doctor stated that the true 
etiology of the cancer was unknown, which does support a 
finding that exposure to Agent Orange actually caused the 
small bowel cancer. 

The Appellant argues that the record documents other cancers 
other than cancer of the small bowel, namely, cancer of the 
pancreas and liver, and even throat cancer.  Since no autopsy 
was performed, the Appellant asserts the Veteran's death 
should be service connected under the benefit of the doubt 
rule.  

Where as here, the determinative question involves a question 
of medical causation, that is, medical evidence of an 
association or link between a type of cancer and exposure to 
Agent Orange, where a lay assertion on medical causation is 
not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993), competent medical evidence is required to 
substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As a lay person, the Appellant is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation, where a lay assertion on medical causation 
is not competent evidence.  

For this reason, the Board rejects the Appellant's statements 
as competent evidence to link any type of cancer to exposure 
to Agent Orange. 

The death certificate lists carcinoid tumor of the small 
bowel as the only cause of death.  Also, the medical evidence 
attributes any cancer found in the pancreas or liver as 
cancer metastized from the carcinoid tumor of the small 
bowel.  .

Stated another way, the Veteran did not have multiple types 
of cancers; rather, he had one cancer, carcinoid tumor of the 
small bowel that metastasized to other areas of the body.  A 
metastasis of a cancer not associated with herbicide exposure 
is not entitled to the presumption of service connection due 
to Agent Orange exposure.  See VAOPGCPREC 18-97 (May 2, 1997) 
(metastasis represents the progress of the nonservice-
connected primary cancer, and is affirmative evidence that 
the secondary cancer was not the result of some other cause, 
such as herbicide exposure).  Furthermore, even if the cancer 
found in the liver or pancreas was a primary cancer, the 
Secretary has specifically determined there is not positive 
association between Agent Orange exposure and cancers of the 
liver or the pancreas.  Notice, 72 Fed. Reg. 32,395 (2007).  

Also the record, does not contain any documented medical 
evidence that the Veteran had throat cancer.

Lastly, the death certificate lists hepatorenal syndrome as a 
significant condition contributing to the cause of the 
Veteran's death, but there is no evidence that hepatorenal 
syndrome is related to an event, injury, or disease, 
including exposure to Agent Orange exposure, or to a service-
connected disability. 

For the above reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).



Dependents' Educational Assistance 

For the purposes of dependents' educational assistance under 
Chapter 35, the surviving spouse of a veteran will have basic 
eligibility if the following conditions are met: (1) the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and (2) the veteran 
has a permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) the veteran died 
as a result of a service-connected disability.  38 U.S.C.A. 
§§ 3500, 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3020, 
21.3021.

As Veteran did not have a permanent and total service-
connected disability at the time of his death, and, as 
decided above, the cause of his death has not been shown to 
be service-related, the Appellant does not meet the criteria 
for eligibility for Dependents' Educational Assistance.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt provision does not apply.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Eligibility for Dependents' Educational Assistance benefits 
pursuant to 38 U.S.C.A. Chapter 35 is not established, and 
the appeal is denied. 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


